Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                   No. 04-15-00344-CR

                             Juan Ruben SANCHEZ-CERDA,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 229th Judicial District Court, Starr County, Texas
                               Trial Court No. 14-CRS-372
                     Honorable J.R. “Bobby” Flores, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED July 6, 2016.


                                              _____________________________
                                              Rebeca C. Martinez, Justice